Citation Nr: 9929565	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  94-43 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for blackouts, to 
include seizures.

2.  Entitlement to service connection for abdominal 
adhesions.

3.  Entitlement to an increased evaluation for residuals of 
concussion, currently evaluated as 10 percent disabling.

4.  Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1945 to July 
1948.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1993 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued the 
noncompensable evaluation for residuals of concussion, denied 
service connection for blackouts as being due to concussion, 
denied service connection for abdominal adhesions, and denied 
a total rating for compensation based upon individual 
unemployability.  In an August 1995 rating decision, the RO 
granted a 10 percent disability evaluation for residuals of 
concussion.

In a VA Form 21-4138, Statement in Support of Claim, dated 
May 1994, the appellant requested service connection for 
tinnitus and hearing loss as due to the concussion in 
service.  Those claims have not been adjudicated by the RO, 
and the Board refers these claims to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  Competent evidence of a nexus between the diagnosis of 
abdominal adhesions and service is not of record. 

2.  The appellant has alleged that his service-connected 
residuals of concussion, is worse than the current evaluation 
contemplates.

3.  The appellant has brought forth competent evidence of a 
nexus between complex-partial seizures and the injury to his 
head in service.


CONCLUSIONS OF LAW

1.  The claim for service connection for abdominal adhesions 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for an increased evaluation for residuals of 
concussion is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim for service connection for blackouts, to 
include seizures is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Abdominal adhesions

The appellant claims that service connection for abdominal 
adhesions is warranted.  The appellant was in an airplane 
crash in service, and he states that the crash caused his 
stomach to be pushed up and caused the abdominal adhesions.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that abdominal adhesions arose 
under combat situation.  Thus, entitlement to application of 
38 U.S.C.A. § 1154(b) is not warranted.

Service medical records reveal that the appellant was in a 
plane crash in September 1946.  He sustained numerous 
injuries, but no injury to the appellant's abdomen was shown.  
When examined on September 4, 1946, examination of the 
abdomen revealed no scars.  The kidneys and liver were 
nonpalpable, and there was no pain to palpation.  When 
examined in May 1948, examination of the abdomen was normal.

The appellant underwent a VA examination in July 1992.  
Examination of the abdomen revealed that it was soft and 
nontender and negative for masses.  Bowel sounds were 
positive.

In an April 1993 letter from Dr. Bryan Barksdale, he stated 
that the appellant had had recurrent symptoms of 
gastroesophageal reflux and subsequently underwent a hiatal 
hernia repair in October 1983 with Dr. Bill Anderson.  Dr. 
Barksdale stated, "It was found during surgery by Dr. 
Anderson that there were multiple adhesions, and he felt that 
there was gastric displacement secondary to an old injury."

The appellant underwent a VA examination in September 1993.  
The VA examiner stated that the appellant reported that he 
sustained no abdominal injury in the plane crash.  The 
appellant reported that he had undergone surgery for hiatal 
hernia repair eight or nine years prior and that Dr. Bill 
Anderson had told him that his stomach had been moved up 
eight inches into his chest secondary to the plane crash.  
The VA examiner stated that the appellant did not have 
abdominal adhesions because he had not had a previous 
abdominal procedure and because hiatal hernia was due to 
laxity of the gastroesophageal junction and not related to 
remote trauma.

The appellant had an RO hearing in July 1994.  The appellant 
stated that he had been told by Dr. Anderson that his stomach 
was six inches higher than it was supposed to be.  The 
appellant reported that he would get a burning sensation in 
his abdomen, which he stated was not related to ulcers but to 
the abdominal adhesions.  

The appellant had a hearing before this Board Member in May 
1999.  He stated that he developed abdominal adhesions and 
related it to the plane crash.  He stated that Dr. Anderson 
found his "inn[a]rds" to be six inches higher than they 
were supposed to be and that the trauma had caused that.  He 
stated that Dr. Anderson had told him that.  This Board 
Member asked the appellant if he had a statement establishing 
that the abdominal adhesions were due to the accident.  The 
appellant stated no.  He was asked by his representative if 
he could obtain a statement from Dr. Anderson.  The appellant 
stated that he would try to obtain an opinion.  The appellant 
noted that VA had attempted to obtain Dr. Anderson's medical 
records, but that Dr. Anderson had failed to respond.  The 
appellant was asked if he wanted to contact Dr. Anderson on 
his own and obtain a statement, to which he answered yes.  
This Board Member suggested to the appellant that he submit 
an opinion which provided a connection between the abdominal 
adhesions and service and informed the appellant that he 
would keep the file open for 60 days to allow him time to 
obtain and submit the medical opinion.

The Board has reviewed the evidence of record and finds that 
the appellant's claim for service connection for abdominal 
adhesions is not well grounded.  See Caluza, supra.  The 
appellant has not alleged that he sustained an abdominal 
injury in service.  Rather, he states that the plane crash 
caused his stomach to be moved up in his body.  He is not 
competent to allege such finding, as that requires a medical 
opinion.  See Espiritu v. Derwinski, 4 Vet. App. 492, 494 
(1992).  Additionally, the appellant has not brought forth 
competent evidence of a nexus between the finding of 
adhesions and service, to include the plane crash.  The April 
1993 letter from Dr. Barksdale simply stated that Dr. 
Anderson found adhesions and stated that Dr. Anderson felt 
that there was gastric displacement secondary to an old 
injury.  The document does not identify the date of the 
injury.  Such does not create a nexus between the finding of 
adhesions and service.

At this time, the only evidence that supports the claim of a 
nexus are the appellant's and his wife's statements and 
testimony.  The appellant nor his wife are medical 
professionals, and thus they are not competent to make 
medical opinions as to the etiology of a diagnosis.  See 
Espiritu, 4 Vet. App. at 494; see also Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995) (en banc) ("[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded claim requirement of 
section 5107(a)").  Their statements and testimony do not 
give rise to a well-grounded claim for service connection for 
abdominal adhesions.

In the alternative, if the claim was found to be well 
grounded (by assuming that the only old injury was in the 
inservice crash), the VA examiner's determination that the 
appellant did not have abdominal adhesions because he had not 
had a previous abdominal procedure and because hiatal hernia 
was due to laxity of the gastroesophageal junction and not 
related to remote trauma is more probative than Dr. 
Barksdale's general statement about what Dr. Anderson had 
determined.  Dr. Barksdale did not state whether he had 
reviewed the appellant's medical records and did not 
substantiate his conclusion with any clinical findings.  
However, the VA examiner had an opportunity to review the 
appellant's claims file, to include Dr. Barksdale's medical 
opinion, and it was his determination that the appellant did 
not have abdominal adhesions.  The Board finds such medical 
opinion to be more probative for these reasons.  Thus, the 
preponderance of the evidence is against a finding that 
abdominal adhesions are due to service and there is no doubt 
to be resolved.  38 U.S.C.A. § 5107(b) (West 1991).  

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in March 1994 and numerous supplemental 
statements of the case thereafter.  Additionally, at the May 
1999 Board hearing, this Board Member informed the appellant 
of the necessity to submit evidence that the abdominal 
adhesions were related to service, to include the plane 
crash, and kept the file open for 60 days to allow him to 
obtain a medical opinion from Dr. Anderson.  No opinion was 
submitted by the appellant.

The Board notes that the United States Court of Appeals for 
Veterans Claims has recently stated that 38 C.F.R. § 3.103 
(1998) is applicable to Board Members.  Under that 
regulation, it states that it is the responsibility of VA 
employees conducting the hearing to explain fully the issues 
and suggest the submission of evidence which the claimant may 
have overlooked and which would be of advantage to the 
claimant's position.  Id. at (c)(2).  This Board Member 
informed the appellant of the deficiency in the record that 
there was no nexus between the diagnosis of abdominal 
adhesions and service and allowed the appellant an 
opportunity to submit such evidence.  The Board further notes 
that 38 C.F.R. § 3.103 is not applicable to Board Members 
because a hearing before a Board Member is a hearing as to an 
"appeal" and not a hearing as to a "claim."  See 38 C.F.R. 
§ 3.103(c).

In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).  


II.  Residuals of concussion

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for residuals of concussion is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, his 
assertion that his service-connected disability has worsened 
raises a plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Thus, the appellant has submitted a 
well-grounded claim for an increased evaluation for residuals 
of concussion.

III.  Blackouts, to include seizures

The appellant has brought forth competent evidence from a 
medical professional that the appellant has partial-complex 
seizures as a result of the injury the appellant sustained in 
service.  Such allegation by a medical professional 
establishes a well-grounded claim for service connection for 
blackouts, to include seizures.  See Caluza, supra.


ORDER

Service connection for abdominal adhesions is denied.  The 
claims for an increased evaluation for residuals of 
concussion and service connection for blackouts, to include 
seizures, are well grounded.


REMAND

The appellant has submitted a June 1999 letter from Dr. 
William E. Bowlus which states, "I felt the patient might 
well be having complex-partial seizures as a result of this 
injury to his temporal lobe."  In a March 1993 VA outpatient 
treatment report, the VA examiner stated that it was 
difficult to state whether the appellant had black-out spells 
related to a head injury sustained in service.  The VA 
examiner stated that the black-out spells could be partial 
complex seizures in which could be secondary to the head 
injury.  In a July 1993 VA examination report, the examiner 
stated that the appellant had episodes that were probably 
vertiginous and near black-outs and were almost certainly not 
seizures.  The examiner further stated that it was unlikely 
from his description that these episodes were seizures 
"either partial complex or otherwise."  Under 38 C.F.R. 
§ 4.121 (1998), it states that where there is doubt as to the 
true nature of epileptiform attacks then a neurological 
observation in a hospital adequate to make such a study is 
necessary.  It further states that in order to warrant a 
rating for epilepsy, the seizures must be witnessed or 
verified at some point by a physician.  Id.  The Board finds 
that the appellant needs to undergo neurological observation 
in a hospital prior to adjudicating the claim for service 
connection for black outs, to include seizures.  

Additionally, as to the appellant's claim for an increased 
evaluation for residuals of concussion, the appellant 
underwent a VA examination in November 1992.  The VA examiner 
stated the appellant "may be considered to have a very mild 
dementia secondary to a head injury."  In the June 1999 
letter from Dr. Bowlus, he stated that "most likely, the 
early closed[-]head injury caused damage which has resulted 
in a premature dementia."  Under 38 C.F.R. Part 4, 
Diagnostic Code 8045 (1998), it states that purely subjective 
complaints such as headache, dizziness, insomnia, etc. 
recognized as symptomatic of brain trauma, will be rated 
10 percent and no more under Diagnostic Code 9304.  See 
38 C.F.R. Part 4, Diagnostic Code 9304 (1998).  However, the 
regulation further states that a rating in excess of 
10 percent for brain disease due to trauma under Diagnostic 
Code 9304 is not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  The RO 
has denied an evaluation in excess of 10 percent, stating 
that the appellant has not been diagnosed with "multi-
infarct dementia."  The Board finds that the RO must seek 
clarification as to the appellant's psychiatric diagnosis.

The Board notes that the appellant's claim for a total rating 
for compensation based upon individual unemployability is 
held in abeyance.  The Board further notes that the appellant 
has already been placed on notice of the evidence necessary 
to well ground his claim for a total rating for compensation 
based upon individual unemployability.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO is to have the appellant 
undergo observation in a VA hospital in 
order to study the appellant's black 
outs, to include seizures.  The 
observation report should be associated 
with the claims file.  The purpose is to 
confirm, verify, observe, or rule out the 
presence of a seizure disorder and its 
cause.

2.  The RO should schedule the appellant 
to undergo a VA psychiatric evaluation.  
The examiner must be provided with the 
appellant's claims folder and must review 
the appellant's medical history.  The 
appellant is also to undergo 
psychological testing.  The VA examiner 
is to state an opinion as to whether or 
not a psychiatric disorder is due to the 
head injury, which occurred in service.  
The examiner should report his findings 
in a clear, comprehensive, and legible 
manner and should state upon what 
evidence in the record he bases the 
opinion.

3.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655 (1998), when the claimant without 
good cause fails to report for 
examination in connection with a claim 
for an increased evaluation and a claim 
for service connection, other than an 
original claim, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  Reference is made to M21-1, 
Part IV, paragraph 28.09(b)(3).  The 
regional office must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  This serves as 
notification of the regulation.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The Board notes 
that the appellant's claim for a total rating for 
compensation based upon individual unemployability is held in 
abeyance.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

